Citation Nr: 1138754	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-26 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (the RO) which denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran expressed disagreement with that decision in June 2006 and initiated this appeal.  In an April 2007 Decision Review Officer (DRO) decision, the RO granted service connection for PTSD; a 30 percent evaluation was assigned, effective March 24, 2005, the date of the Veteran's original claim.  In October 2007, the Veteran expressed disagreement with the assigned evaluation and perfected an appeal in September 2008.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). The United States Court of Appeals for Veterans Claims (the Court) further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As such, that issue remains in appellate status.

In June 2010, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In October 2010, the Board remanded the Veteran's claim for further evidentiary development.  As will be discussed below, that development has been completed and the Veteran's claim has been returned to the Board for further appellate proceedings.  
Further, in the October 2010 Board Remand, the Board referred the matter of entitlement to an increased evaluation for service-connected diabetes mellitus, type II, to the RO (via the VA Appeals Management Center (AMC)) for appropriate action(s).  Review of the Veteran's VA claims file reflects that the neither the RO nor AMC took any steps to further develop the matter.  As that issue has not yet been considered by the RO, it is REFERRED to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by hypervigilence, nightmares, an exaggerated startle response, irritability, isolation and depressed mood and is productive of mild to moderate functional impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board remanded the Veteran's claim in October 2010.  Specifically, the October 2010 Board Remand instructed that the Veteran was to be scheduled for an updated VA examination to determine the severity of the symptomatology associated with his service-connected PTSD.  The Veteran was afforded a VA PTSD examination in November 2010, the report of which has been associated with the Veteran's VA claims file.  As will be discussed below, the Board finds that this examination is adequate for the purposes of this decision.  The Veteran's claim was readjudicated in a supplemental statement of the case (SSOC) dated in July 2011 and was subsequently returned to the Board.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for and increased evaluation and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then expresses disagreement with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In reviewing the Veteran's claim of entitlement to an increased evaluation for service-connected PTSD, the Board observes that the Veteran is challenging an initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

Prior to initial adjudication of the Veteran's claim in May 2006, a letter dated in June 2005 fully satisfied the duty to notify provisions concerning his claim for service connection.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

In November 2007, the Veteran was notified of how VA determines disability ratings and effective dates as per the Court's decision in Dingess.  The Board notes that this notice was not provided to the Veteran prior to the initial adjudication of his claim in May 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the Veteran's claim was readjudicated in a July 2008 statement of the case (SOC) and the July 2011 SSOC, any timing error concerning VCAA notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in March 2007 and November 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The March 2007 and November 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  Moreover, the Board notes that the March 2007 and November 2010 VA examiners thoroughly reviewed the Veteran's complete VA claims file prior to the examinations and cited to pertinent records therein.  Accordingly, the Board concludes that the March 2007 and November 2010 VA examination reports are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings - PTSD

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

The Veteran's service-connected PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all psychiatric disorders including PTSD are rated under the General Rating Formula for Mental Disorders as per 38 C.F.R. § 4.130.  Therefore, rating under another diagnostic code would not produce a different result.  In any event, neither the Veteran nor his private attorney has requested that another Diagnostic Code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  

The General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, provides for the following:  

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

See the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

The symptoms and manifestations listed within the rating formula are not requirements for a particular rating, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32). 

GAF scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran's VA outpatient treatment records dated from March 2005 to July 2005 reflect that the Veteran has consistently reported experiencing nightmares, hypervigilence, irritability, survivor's guilt and depression associated with his service-connected PTSD.  Upon mental evaluation, the Veteran's speech was coherent and relevant and his affect was "sad."  The Veteran specifically denied suicidal and homicidal ideation as well as auditory and visual hallucinations.  The Veteran's thought processes were goal-directed and he was oriented to time, place and person.  The Veteran was "well-groomed" and cooperative with no evidence of psychomotor retardation.  

The March 2007 VA examination report reflects that the Veteran reported experiencing nightmares, irritability, an exaggerated startle response, hypervigilence and "cold sweats", depression and tearfulness due to his service-connected PTSD.  Upon mental evaluation, the March 2007 VA examiner noted that the Veteran was casually dressed with a blunted affect and neutral mood.  The Veteran's speech was normal, and his insight judgment and impulse control were described as "fair."  The Veteran specifically denied suicidal and homicidal ideation as well as auditory and visual hallucinations.  The Veteran's thought processes and content were normal and he was oriented to time, place and person.  The Veteran was diagnosed with PTSD and his symptomatology was described as "moderate."  He was assigned a GAF score of 50.  See the March 2007 VA examination report.  

The Veteran was referred for a psychiatric consultation in February 2008, the report of which reflects that the Veteran reported re-experiencing stressful events from his service which caused feeling of fear and horror.  The Veteran also reported increased arousal symptoms, numbing and avoidance.  The Veteran denied depression, suicidal ideation, homicidal ideation, delusions and hallucinations.  The Veteran's mood was slightly anxious and his speech was productive, but slightly emotional.  The Veteran's memory was good, his insight and judgment were fair, and the VA physician noted impairment of concentration.  A GAF score was not assigned at that time, but the Veteran's PTSD symptomatology was described as mild.  

At the June 2010 hearing, the Veteran testified that he experienced nightmares, hypervigilence and irritability due to his service-connected PTSD.  

The Veteran was afforded another VA examination in November 2010.  The report of the November 2010 VA examination reflects the Veteran's continued reports of hypervigilence, nightmares, exaggerated startle response, intrusive memories of war and irritability.  The VA examiner noted that the Veteran considers his marriage to be happy and supportive, and he has a good relationship with all seven of his adult-aged children.  After separation from service, the Veteran was employed at the same telephone company for 41 years until he retired in 2006.  Upon examination, the Veteran was casually dressed and unshaven.  The Veteran's speech was spontaneous, fluent and coherent.  Thought processes were linear, goal-oriented and relevant.  The Veteran's mood was euthymic and his affect was anxious.  The Veteran denied suicidal ideation, homicidal ideation, delusions and hallucinations and he was oriented to time place and person.  The VA examiner noted that the Veteran reported experiencing short- and long-term memory impairment.  Indeed, the Veteran could not complete the "serial 7's" testing.  The Veteran's insight and judgment were good and his insight was limited.  The Veteran was diagnosed with moderate recurrent PTSD and he was assigned a GAF score of 58.  See the November 2010 VA examination report.  

After a thorough review of the evidence, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning most closely approximates the degree of impairment contemplated by a 30 percent evaluation.  The criteria for the assignment of a 50 percent evaluation have not been demonstrated.  That is, there is no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking or difficulty in establishing and maintaining effective work and social relationships.  Nor are the symptoms he does exhibit of the type contemplated by the symptoms associated with a 50 percent evaluation.

In reaching this conclusion, the Board has also considered the Veteran's entitlement to a 70 or 100 percent evaluation.  However, there is no indication of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place or memory loss for names of close relatives, own occupation, or own name, as would be required by such an evaluation.  Again, the Veteran's actual symptoms are not of the nature, frequency or severity to approximate those symptoms listed as examples of what a higher rating contemplates.

The Board has also considered the statements from the Veteran, as well as the medical evidence conveyed by the VA outpatient treatment records relating to PTSD symptomatology not contained within the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, to include Diagnostic Code 9411, to include nightmares, isolation, avoidance, hypervigilence, exaggerated startle response, intrusive thoughts and depressed mood.  Moreover, the Board concludes that the Veteran's GAF scores (50 and 58) are indicative of mild to moderate impairment and are commensurate with the assigned 30 percent evaluation.  See Mauerhan, supra.

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Veteran's service-connected PTSD has been initially evaluated as 30 percent disabling, effective from March 24, 2005, the date of his claim.  As shown above, the Veteran's symptoms have remained fairly consistent throughout the course of the appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case.  See Fenderson, supra.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD is denied.  


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


